DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 10, “has and inner d an outer cross” should be changed to --has an inner and outer cross--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3 and 5-6 is/are rejected under pre-AIA  35 U.S.C. 102(B) as being anticipated by Aeschlimann et al. (US 2004/0030341; “Aeschlimann”).
Aeschlimann discloses a method for supplying a material having thermoplastic properties and being liquefiable by mechanical vibration to an operating site with the aid of mechanical vibration and a material which is liquefiable by the mechanical vibration (Figs. 1, 3, 9, and 10; paragraphs [0008]-[0029]), the method comprising the steps of: providing a device (Fig. 9) comprising a vibrating element (6) and a tube-shaped liquefiable part (7), wherein the vibrating element comprises a distal portion (11) being a guide element (11; paragraphs [0072]-[0073]), and a proximal portion (Fig. 9; upper portion that 6 points towards), a proximal end (upper end) of the vibrating element being suitable for being coupled to a vibration source (Fig. 1), and the vibrating element (paragraph [0052]) being capable of transmitting vibration generated by the vibration .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 requires the guide element to be fixed to the liquefiable part by a threaded connection. Aeschlimann does not disclose the guide element to be fixed by threads. At best, the guide element may have a friction fit but is still allowed to slide in and out of the implant (Figs. 9-10; paragraphs [0071]-[0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775